            Case 1:19-cv-00408-TNM Document 86 Filed 06/11/21 Page 1 of 6


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                            Plaintiffs,            Civil Action No. 19-CV-00408 (TNM)

       v.

LLOYD J. AUSTIN III, in his official capacity as
Secretary of Defense, et al.,

                            Defendants.



RIO GRANDE INTERNATIONAL STUDY
CENTER (RGISC), et al.,

                            Plaintiffs,            Civil Action No. 19-CV-00720 (TNM)

       v.

LLOYD J. AUSTIN III, in his official capacity as
Secretary of Defense, et al.,

                            Defendants.



UNITED STATES HOUSE OF
REPRESENTATIVES,

                            Plaintiff,             Civil Action No. 19-CV-00969 (TNM)

       v.

JANET L. YELLEN, in her official capacity as
Secretary of the Treasury, et al.,

                            Defendants.
            Case 1:19-cv-00408-TNM Document 86 Filed 06/11/21 Page 2 of 6




CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                              Plaintiffs,                  Civil Action No. 20-CV-1230 (TNM)

       v.

LLOYD J. AUSTIN III, in his official capacity as
Secretary of Defense, et al.,

                              Defendants.



MANZANITA BAND OF THE KUMEYAAY
NATION, et al.,

                              Plaintiffs,                  Civil Action No. 20-CV-02712 (TNM)

       v.

ALEJANDRO MAYORKAS, in his official capacity
as Secretary of Homeland Security, et al.,


                              Defendants.


             NOTICE OF COMPLETION OF BORDER WALL PLANS
        BY THE DEPARTMENTS OF DEFENSE AND HOMELAND SECURITY

       Defendants hereby notify the Court and parties that the Department of Defense (DoD)

and Department of Homeland Security (DHS) have completed their plans for the redirection of

funds concerning the southern border wall, as directed by Section 2 of the President’s

Proclamation of January 20, 2021. See Proclamation No. 10142, 86 Fed. Reg. 7225, 7226.

                                 A. Department of Defense

       The DoD plan is composed of two parts: (1) cancellation of border wall projects and (2)

redirection of funds. See Memorandum for Director, Office of Management and Budget re:



                                                1
          Case 1:19-cv-00408-TNM Document 86 Filed 06/11/21 Page 3 of 6


DoD Plan for the Redirection of Border Wall Funds (June 10, 2021) (attached as Exhibit 1)

(“DoD Plan”). The first part of the plan is DoD’s decision to cancel all border wall projects

undertaken pursuant to 10 U.S.C. § 284 and 10 U.S.C. § 2808. See id. & Tab A. Defendants

notified the Court and parties about that decision on April 30, 2021. See Action Memo re: DoD

Actions Implementing Presidential Proclamation 10142 (“April 30 Action Memo”) (e.g., ECF

No. 84 in Case No. 19-CV-408).

        The second part of the plan addresses the redirection of DoD funds. See DoD Plan & Tab

B. As part of the decision to cancel the border wall projects, the Deputy Secretary of Defense

directed that approximately $2 billion in unobligated military construction funds made available

for unawarded § 2808 contracts be released to the relevant DoD components for use on military

construction projects that were deferred to fund the § 2808 projects. See April 30 Action Memo

at 1-2 & Tab A. On June 10, 2021, the Deputy Secretary of Defense authorized a plan for the

redirection of $2.2 billion of available unobligated military construction funds to restore funding

to 66 military construction projects in 11 states, 3 territories, and 16 countries. See Action

Memo re: Plan for the Use of Funding for Projects Authorized Pursuant to Sections 284 and

2808 of Title 10, U.S. Code (June 10, 2021) (attached as Exhibit 2). The plan includes a chart

listing the military construction projects that will receive restored funding. See id., Tab A. All

other previously deferred military construction projects will be considered for future funding;

funded or built by partner countries; or cancelled due to changes in operational requirements. Id.

at 2 & Tab E. The President’s Fiscal Year 2022 Budget includes $661 million for 16 such

projects. Id. at 2.

        DoD, however, has no mechanism to recapture funds made available for border barrier

projects undertaken pursuant § 284. Id. at 1. As explained in the decision to cancel the border

wall projects, the funds transferred for the § 284 projects were available for obligation only

during the fiscal year in which they were transferred. See April 30 Action Memo at 2. Those

                                                  2
          Case 1:19-cv-00408-TNM Document 86 Filed 06/11/21 Page 4 of 6


funds have expired and are not available for new obligations or transfer back to the original

source funds (e.g., National Guard and Reserve Equipment Account). See DoD Plan at 1.

                               B. Department of Homeland Security

        The DHS plan addresses DHS’s appropriated border wall funds as well as funds received

from the Treasury Forfeiture Fund (TFF). See DHS Border Wall Plan Pursuant to Presidential

Proclamation 10142 (June 9, 2021) (attached as Exhibit 3). Although border barrier construction

funded by DHS appropriated funds was not at issue in these cases, several aspects of the DHS

plan are relevant here.

        First, DHS will not undertake any new barrier construction work on the former § 284 and

§ 2808 projects. Id. at 4. Second, DHS will end border wall construction funded by the TFF and

return any excess funds to the TFF. Id. at 5. Third, DHS will fund remediation work at the

former § 284 and § 2808 projects sites that are turned over to DHS with its Fiscal Year 2021

border wall appropriation.1 Id. at 4. This work may include, but is not limited to, the following:

    •   Completing construction of site drainage features to allow for positive drainage of the
        sites, ensuring no ponding, including grading sites, and installing and/or completing low
        water crossings and other drainage structures;

    •   Installing/completing permanent erosion control/slope stabilization measures to ensure
        constructed assets are safe and stable for their expected life cycle;

    •   Finishing the construction of the patrol, maintenance, and access roads to standard to
        ensure safe ingress/egress including guardrails and signage, and integration with existing
        roadways;

    •   Remediating temporary use areas (i.e., laydown yards, haul roads) and project areas
        impacted by construction; and

    •   Disposing of residual materials not required for completion of the work as identified
        above.

1
 The President’s Fiscal Year 2022 budget includes no funding for border wall construction and
proposes the cancellation of prior-year border wall construction balances that are unobligated
when Congress passes DHS’s Fiscal Year 2022 appropriation bill. See DHS FY22 Budget In
Brief at 2, available at www.dhs.gov/sites/default/files/publications/dhs_bib_-_web_version_-
_final_508.pdf.

                                                 3
         Case 1:19-cv-00408-TNM Document 86 Filed 06/11/21 Page 5 of 6


DHS Plan at 4. The specific amount of funding available for these remediation activities will

depend upon the condition of the DoD projects and the amount of work DHS can undertake

consistent with its Fiscal Year 2021 appropriation. See id.; Consolidated Appropriations Act,

2021, Pub. L. No. 116-260, Div. F, Title II. § 210, 134 Stat. 1182 (Dec. 27, 2020).2

       For DHS’s future work at the project sites previously funded by § 2808, DHS intends to

engage in standard environmental planning, including taking certain actions consistent with the

National Environmental Policy Act and other environmental planning statutes, such as public

comment on potential environmental impacts. See DHS Plan at 2, 4-5. DHS may forego

standard environmental planning in connection with work on the former § 284 projects and rely

on the waivers issued pursuant to the Illegal Immigration Reform and Immigrant Responsibility

Act where DHS must take timely action to (1) address life, safety, environmental, or other

remediation requirements; or (2) settle pending litigation, including, but not limited to, actions to

repair private property damaged by wall construction, remediate damage of natural, historic, or

cultural resources, or avert further environmental damage or degradation due to unaddressed site

conditions. Id.




2
 DHS also contemplates using its Fiscal Year 2021 border wall appropriations for other
purposes, such as contingency costs and future planning. See DHS Plan at 3-5.

                                                  4
        Case 1:19-cv-00408-TNM Document 86 Filed 06/11/21 Page 6 of 6



Dated: June 11, 2021               Respectfully submitted,

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   ALEXANDER K. HAAS
                                   Director, Federal Programs Branch

                                   ANTHONY J. COPPOLINO
                                   Deputy Director, Federal Programs Branch

                                   /s/ Andrew I. Warden
                                   ANDREW I. WARDEN (IN Bar No. 23840-49)
                                   Senior Trial Counsel, Federal Programs Branch
                                   MICHAEL J. GERARDI
                                   LESLIE COOPER VIGEN
                                   RACHAEL L. WESTMORELAND
                                   Trial Attorneys
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, N.W.
                                   Washington, DC 20005
                                   Tel: (202) 616-5084
                                   Fax: (202) 616-8470
                                   Email: Andrew.Warden@usdoj.gov

                                   Counsel for Defendants




                                      5
